Exhibit 10.1

EXECUTION VERSION

 

 

 

SIXTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 3, 2012

AMONG

OASIS PETROLEUM NORTH AMERICA LLC,

AS BORROWER,

THE GUARANTORS PARTY HERETO,

BNP PARIBAS,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”) dated as of April 3, 2012, is among OASIS PETROLEUM NORTH AMERICA
LLC, a Delaware limited liability company (the “Borrower”); the Guarantors party
hereto (the “Guarantors” and collectively with the Borrower, the “Obligors”);
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”); and BNP PARIBAS, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S

A. The Parents, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of
February 26, 2010, as amended by that certain First Amendment to Amended and
Restated Credit Agreement and Consent dated as of June 3, 2010, that certain
Second Amendment to Amended and Restated Credit Agreement dated as of August 11,
2010, that certain Third Amendment to Amended and Restated Credit Agreement and
Limited Waiver dated as of January 21, 2011, that certain Fourth Amendment to
Amended and Restated Credit Agreement dated as of June 16, 2011, and that
certain Fifth Amendment to Amended and Restated Credit Agreement dated as of
October 6, 2011 (the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.

B. The Borrower, the Guarantors, the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Sixth Amendment. Unless otherwise indicated, all section
references in this Sixth Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) The definition of “Agreement” is hereby amended in its entirety to read as
follows:

“Agreement” means this Amended and Restated Credit Agreement, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment and the Sixth Amendment, as the same may be
further amended or supplemented from time to time.

 

1



--------------------------------------------------------------------------------

(b) The following definition of “Sixth Amendment” is hereby added where
alphabetically appropriate to read as follows:

“Sixth Amendment” means that certain Sixth Amendment to Amended and Restated
Credit Agreement, dated as of April 3, 2012, among the Borrower, the Guarantors,
the Administrative Agent and the Lenders party thereto.

2.2 Amendment to Section 9.18(a). Section 9.18(a) is hereby amended in its
entirety to read as follows:

(a) The Parent and the Borrower will not, and will not permit any Subsidiary to,
enter into any Swap Agreements with any Person other than (i) Swap Agreements in
respect of commodities (A) with an Approved Counterparty and (B) the notional
volumes for which (when aggregated with other commodity Swap Agreements then in
effect other than basis differential swaps on volumes already hedged pursuant to
other Swap Agreements) do not exceed, as of the date such Swap Agreement is
executed, (I) for the period from 1 to 12 months after the date of execution of
such Swap Agreement, 110% of the Current Production for each month during the
period during which such Swap Agreement is in effect for each of crude oil and
natural gas, calculated separately (but in no event to exceed 100% of the
forecasted production, as reasonably determined by the Borrower, of each of
crude oil and natural gas, calculated separately, of the Borrower and its
Subsidiaries for each such month), (II) for the period from 13 to 24 months
after the date of execution of such Swap Agreement, 100% of the Current
Production for each month during the period during which such Swap Agreement is
in effect for each of crude oil and natural gas, calculated separately, (III)
for the period from 25 to 36 months after such date of execution, 75% of the
Current Production for each month during the period during which such Swap
Agreement is in effect for each of crude oil and natural gas, calculated
separately, and (IV) for the period from 37 to 60 months after such date of
execution, 50% of the Current Production for each month during the period during
which such Swap Agreement is in effect for each of crude oil and natural gas,
calculated separately; provided, that the Borrower may purchase puts and floors
the notional volumes for which exceed the foregoing percentage limitations (but
which do not cause all notional volumes hedged to exceed 100% of the Current
Production for any period beyond the last day of the second calendar year
following the calendar year in which such puts and/or floors are purchased), and
(ii) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (A) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed 50% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a fixed rate and (B) Swap Agreements effectively converting
interest rates from floating to fixed, the

 

2



--------------------------------------------------------------------------------

notional amounts of which (when aggregated with all other Swap Agreements of the
Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 75% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate. In no event shall any Swap Agreement contain any
requirement, agreement or covenant for the Borrower or any Subsidiary to post
collateral or margin to secure their obligations under such Swap Agreement or to
cover market exposures and in no event shall (y) any Swap Agreements in respect
of interest rates have a term beyond 48 months from the date of execution
thereof or (z) any Swap Agreements in respect of commodities have a term beyond
60 months from the date of execution thereof.

Section 3. Borrowing Base Redetermination. For the period from and including the
Sixth Amendment Effective Date (as defined below) to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be $500,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 8.13(c) or Section 9.12(d).
For the avoidance of doubt, the redetermination herein shall constitute the
April 1, 2012 Scheduled Redetermination and the next Scheduled Redetermination
shall be the October 1, 2012 Scheduled Redetermination.

Section 4. Assignments, New Lenders and Reallocation of Commitments and Loans.
The Lenders have agreed among themselves, in consultation with the Borrower, to
reallocate their respective Maximum Credit Amounts and Commitments and to, among
other things, allow Citibank, N.A. and Royal Bank of Canada to become parties to
the Credit Agreement as Lenders, (the “New Lenders”) by acquiring an interest in
the total Maximum Credit Amounts and Commitments. The Administrative Agent and
the Borrower hereby consent to such reallocation and the New Lenders’
acquisition of an interest in the Maximum Credit Amounts and Commitments. On the
Sixth Amendment Effective Date and after giving effect to such reallocations,
(a) the Maximum Credit Amounts and Commitment of each Lender shall be as set
forth on Annex I of this Sixth Amendment, which Annex I supersedes and replaces
Annex I to the Credit Agreement (and Annex I to the Credit Agreement is hereby
amended and restated in its entirety to read as set forth on Annex I attached
hereto) and (b) each New Lender is hereby added as a Lender with the Maximum
Credit Amount specified for it in the attached Annex I, and the New Lenders
shall become parties to the Credit Agreement as “Lenders” and have all of the
rights and obligations of a Lender under the Credit Agreement, as amended by
this Sixth Amendment, and the other Loan Documents. With respect to such
reallocation, the New Lenders shall be deemed to have acquired the Maximum
Credit Amount and Commitment allocated to them from each of the other Lenders
pursuant to the terms of the Assignment and Assumption Agreement attached as
Exhibit E to the Credit Agreement as if the New Lenders and the other Lenders
had executed an Assignment and Assumption Agreement with respect to such
allocation. If, on the Sixth Amendment Effective Date, any Eurodollar Loans have
been funded, then the Borrower shall be obligated to pay any breakage fees or
costs that are payable pursuant to Section 5.02, in connection with the
reallocation of such outstanding Eurodollar Loans to effectuate the provisions
of this paragraph.

 

3



--------------------------------------------------------------------------------

Section 5. Conditions Precedent. This Sixth Amendment shall become effective as
of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Sixth Amendment
Effective Date”):

5.1 The Administrative Agent shall have received from each Lender, each
Guarantor and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Sixth Amendment signed on behalf of such
Person.

5.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the date hereof.

5.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Sixth Amendment.

5.4 The Administrative Agent shall have received the most recently prepared
Reserve Report for the Oil and Gas Properties of the Borrower and its
Subsidiaries, dated January 1, 2012.

5.5 The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the Reserve Report delivered pursuant to
Section 5.4 of this Sixth Amendment.

5.6 The Administrative Agent shall have received from the Borrower a duly
executed and notarized amendment and/or supplement to each mortgage which shall
be reasonably satisfactory to the Administrative Agent in form and substance. In
connection therewith, the Administrative Agent shall be reasonably satisfied
that the Security Instruments create first priority, perfected Liens (subject
only to Excepted Liens identified in clauses (a) to (d) and (f) of the
definition thereof, but subject to the provisos at the end of such definition)
on at least 80% of the total value of the Oil and Gas Properties evaluated in
the Reserve Report delivered pursuant to Section 5.4 of this Sixth Amendment.

5.7 The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender requesting a new Note in a principal amount equal to
its Maximum Credit Amount (after giving effect to this Sixth Amendment) dated as
of the effectiveness of this Sixth Amendment.

5.8 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 6. Miscellaneous.

 

4



--------------------------------------------------------------------------------

6.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.

6.2 No Waiver. Neither the execution by the Administrative Agent or the Lenders
of this Sixth Amendment, nor any other act or omission by the Administrative
Agent or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any Defaults or Events of
Default which may exist, which may have occurred prior to the date of the
effectiveness of this Sixth Amendment or which may occur in the future under the
Credit Agreement and/or the other Loan Documents. Similarly, nothing contained
in this Sixth Amendment shall directly or indirectly in any way whatsoever
either: (a) impair, prejudice or otherwise adversely affect the Administrative
Agent’s or the Lenders’ right at any time to exercise any right, privilege or
remedy in connection with the Loan Documents with respect to any Default or
Event of Default, (b) except as expressly provided herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument. Each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any
other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.

6.3 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended hereby
and (c) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Sixth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

6.4 Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.

6.5 No Oral Agreement. This Sixth Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.

 

5



--------------------------------------------------------------------------------

6.6 GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.7 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Sixth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

6.8 Severability. Any provision of this Sixth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.9 Successors and Assigns. This Sixth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

[SIGNATURES BEGIN NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     OASIS PETROLEUM NORTH AMERICA LLC     By:   /s/ Michael H. Lou    
  Michael H. Lou       Executive Vice President and Chief       Financial
Officer

 

GUARANTORS:     OASIS PETROLEUM LLC     OASIS PETROLEUM INC.     OASIS PETROLEUM
MARKETING LLC     OASIS WELL SERVICES LLC     By:   /s/ Michael H. Lou      
Michael H. Lou       Executive Vice President and Chief       Financial Officer

 

Signature Page to Sixth Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDER:   BNP PARIBAS   By:   /s/ Edward Pak     Edward
Pak     Director   By:   /s/ Greg Smothers     Greg Smothers     Director    
LENDERS:   JPMORGAN CHASE BANK, N.A.   By:   /s/ Michael A. Kamauf   Name:  
Michael A. Kamauf   Title:   Authorized Officer       UBS LOAN FINANCE, LLC  
By:   /s/ Mary E. Evans   Name:   Mary E. Evans   Title:   Associate Director  
By:   /s/ Irja R. Otsa   Name:   Irja R. Otsa   Title:   Associate Director    
  WELLS FARGO BANK, N.A.   By:   /s/ Todd Fogle   Name:   Todd Fogle   Title:  
Assistant Vice President       THE ROYAL BANK OF SCOTLAND PLC   By:   /s/ James
L. Moyes   Name:   James L. Moyes   Title:   Authorized Signatory

 

Signature Page to Sixth Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

AMEGY BANK, NATIONAL ASSOCATION By:   /s/ C. Wakeford Thompson Name:   C.
Wakeford Thompson Title:   Vice President

 

COMPASS BANK By:   /s/ Kathleen J. Bowen Name:   Kathleen J. Bowen Title:  
Senior Vice President

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Justin M. Alexander Name:   Justin M.
Alexander Title:   Vice President

 

CITIBANK, N.A. By:   /s/ John F. Miller Name:   John F. Miller Title:  
Attorney-in-Fact

 

ROYAL BANK OF CANADA By:   /s/ Mark Lumpkin, Jr. Name:   Mark Lumpkin, Jr.
Title:   Authorized Signatory

 

Signature Page to Sixth Amendment to Amended and Restated Credit Agreement

(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

  

Applicable Percentage

  

Maximum

Credit Amount

BNP Paribas

     10.80%    $          108,000,000.00

JPMorgan Chase Bank, N.A.

     12.00%    $          120,000,000.00

UBS Loan Finance LLC

     12.00%    $          120,000,000.00

Wells Fargo Bank, N.A.

     10.00%    $          100,000,000.00

The Royal Bank of Scotland plc

     12.00%    $          120,000,000.00

Amegy Bank, National Association

      6.40%    $            64,000,000.00

Compass Bank

      6.40%    $            64,000,000.00

U.S. Bank National Association

      6.40%    $            64,000,000.00

Citibank, N.A.

    12.00%    $          120,000,000.00

Royal Bank of Canada

     12.00%    $          120,000,000.00

TOTAL

   100.00%    $       1,000,000,000.00